Dissenting Opinion bt
Judge Wilkinson, Jr. :
I must respectfully dissent. It is undisputed that claimant, a man of 50, does not have a driver’s license and has a fear of attempting to operate motor driven equipment. In today’s society and way of life, I can think of no greater substantiation of the genuineness of claimant’s fear than his not having a driver’s license.
*273In my opinion this puts him in the specific category that we created in Kownacki v. Unemployment Compensation Board of Review, 18 Pa. Commonwealth Ct. 309, 335 A.2d 868 (1975), i.e., the job being offered was so obviously beyond his physical capability as to involve an unreasonable risk of injury and thus excuse him from trying to learn to operate the fork-lift. Had he been much younger or had he had a driver’s license, it would be quite a different situation.